

                         EXHIBIT 10.1
 


UIL HOLDINGS CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT, made as of September 26, 2005, by and between UIL HOLDINGS
CORPORATION, a Connecticut corporation, having its principal place of business
in New Haven, Connecticut, (hereinafter, "the Company") and Richard J. Nicholas
(hereinafter, "the Optionee"),


WITNESSETH THAT:


WHEREAS, the Company has adopted the UIL Holdings Corporation 1999 Amended and
Restated Stock Plan, a copy of which is annexed hereto ("the Plan," terms
defined therein being used herein as therein defined); and


WHEREAS, the Optionee has been and is now a full-time employee of the Company or
one of its Subsidiaries; and


WHEREAS, the Administrator of the Plan has granted to the Optionee Stock Options
to purchase Common Stock of the Company; and


WHEREAS, as a condition to the receipt of such Stock Options the Optionee is
required to enter into this Agreement evidencing the terms and provisions
governing the Stock Options,


NOW THEREFORE, the parties hereby agree as follows:


1. Options.


Pursuant and subject to the terms of this Plan, this Agreement evidences the
grant to the Optionee of an option to purchase Five Thousand (5,000) shares of
Company Common Stock at an exercise price per share of $52.08 (the "Stock
Options," and each a "Stock Option"). The Stock Options are Nonqualified Stock
Options, and each Stock Option includes a Reload Right.


2. Exercisability and Duration


a. Generally. No part of the Stock Options will be exercisable until September
26, 2006. On that date, options to acquire One Thousand Six Hundred and
Sixty-Seven (1,667) shares of Company Common Stock will first become
exercisable. Thereafter, options to acquire an additional One Thousand Six
Hundred and Sixty-Seven (1,667) shares will first become exercisable on
September 26, 2007, and options to acquire an additional One Thousand Six
Hundred and Sixty-Six (1,666) shares will first become exercisable on September
26, 2008. A Stock Option arising from the

 

1

--------------------------------------------------------------------------------



exercise of a Reload Right will become exercisable on the six-month anniversary
of the date when the Reload Right was exercised. When a Stock Option, including
a Stock Option arising from the exercise of a Reload Right, becomes exercisable,
it and its Reload Right will remain exercisable until September 26, 2015, unless
one of the events covered by subsection c. below occurs, in which event the
exercisability rules set forth in that subsection will apply.


b. Continued Employment. Except as otherwise provided in subsection c. below,
the Optionee may exercise a Stock Option only if the Optionee is, and has
continuously been since September 26, 2005, a full-time employee of the Company
or one of its Subsidiaries.


c. Exercisability of Options Upon Certain Events. Upon the termination of the
Optionee’s full-time employment by the Company or one of its Subsidiaries as a
result of retirement, death or disability, all of the Stock Options that have
not expired or been exercised will become immediately exercisable. Upon the
termination of the Optionee's full-time employment for any other reason,
including but not limited to voluntary or involuntary termination, all of the
Stock Options that are not then exercisable will automatically expire. The
Optionee will be considered "retired" or "disabled" for purposes of the Plan if
the Optionee is entitled to a service pension, disability pension, disability
benefit or disability allowance under the Company's pension or disability plan.



 
(i)
Upon Death. If the Optionee’s full-time employment by the Company or one of its
Subsidiaries is terminated by death, the Optionee's legal representative or
successor by bequest or the laws of descent and distribution (each a "Successor
in Interest") may exercise, in whole or in part, the Stock Options exercisable
by the Optionee on the Optionee’s date of death, from time to time within one
year after the Optionee's date of death.




 
(ii)
Upon Retirement, or Termination Due to Disability. If the Optionee's full-time
employment by the Company or one of its Subsidiaries is terminated due to
retirement or disability, the Optionee, or the Optionee’s guardian or Successor
in Interest, may exercise, in whole or in part, the Stock Options and Reload
Rights exercisable by the Optionee on the date of termination of the Optionee’s
full-time employment, from time to time within three years after such date.

 

 
(iii)
Upon Voluntary or Involuntary Termination of Service. Upon a voluntary or
involuntary termination of the Optionee’s full-time employment by the Company or
one of its Subsidiaries due to any cause other than the death, retirement or
disability, the Optionee, or the Optionee’s Successor in Interest, may exercise,
in whole or in part, the Stock Options exercisable by the Optionee on the date
of termination of the Optionee’s full-time employment, from time to time within
five months after such date;

 
 
 

2

--------------------------------------------------------------------------------



provided, however, that if the Optionee is terminated for cause (as determined
by the Administrator), or if the Optionee, at any time after his or her
voluntary or involuntary termination of full-time employment, engages in any
occupation or business that, in the opinion of the Administrator, is a
competitor of the Company or any of its Subsidiaries, all of the Optionee's
unexercised Stock Options may be canceled by the Administrator.
 

 
(iv)
Upon a Change of Control. In the event of a change of control of the Company,
all of the Stock Options that have not expired or been exercised will become
immediately exercisable. Change in Control of the Company shall be as defined in
the Plan, as that definition and the Plan may be amended from time to time.

 
Transfer of the Optionee from the Company to a Subsidiary, from a Subsidiary to
the Company, and from one Subsidiary to another, will not be considered a
termination of employment. Nor will it be considered a termination of employment
if the Optionee is placed on a military or sick leave or any other leave of
absence that is considered as continuing intact the employment relationship. In
such a case, the employment relationship will be continued until the date when
an employee's right to reemployment is no longer guaranteed either by law or by
contract.


3. Payment for Stock.


The Stock Options may be exercised only upon payment of the exercise price in
full. Such payment will be made in cash or by the Optionee's surrendering,
either actually or by attestation, a share or shares of Common Stock having a
Fair Market Value on the date of the exercise equal to the aggregate exercise
price of the Stock Options being exercised, or in any combination of cash and
such shares, as determined by the Administrator. In order to exercise a Reload
Right, the Optionee must pay the exercise price of the underlying Stock Option
in full by surrendering, either actually or by attestation, a share or shares of
Common Stock having a Fair Market Value on the date of exercise equal to the
exercise price of such Stock Option. "Fair Market Value" on any date shall be
the average of the high and low sales price of shares of Common Stock on the New
York Stock Exchange composite tape, or such other recognized market source as
may be designated by the Administrator from time to time, on such date. If there
is no sale on such date, then such average price on the last previous day on
which a sale is reported shall govern.


Prior to the exercise of a Stock Option and delivery of the Common Stock
purchased thereby, the Optionee will have no right to dividends and will have no
voting or other rights on account of the Stock Options.

 

3

--------------------------------------------------------------------------------



4. Documentation of Exercise.


In order to exercise a Stock Option, the Optionee must remit to the
Administrator a completed and signed Notice of Exercise, in the form attached
hereto as Schedule A, together with cash, or a check made payable to the
Company, in the amount of the aggregate exercise price. In the event that the
Optionee is exercising Stock Options or Reload Rights with a share or shares of
Common Stock, the Optionee must first remit to the Administrator a completed and
signed Stock for Stock Exercise Worksheet, in the form attached hereto as
Schedule B, and must thereafter surrender to the Company, either actually or by
attestation, such number of shares of Common Stock, together with such cash or
check payment, as the Administrator shall determine, and, since the exact
amounts cannot be determined until processing by the Administrator of the Stock
for Stock Exercise Worksheet form, the Optionee shall have such additional
period of time as may be allowed by the Administrator, in a uniform and
nondiscriminatory manner, in which to surrender such share or shares of Common
Stock and remit any cash or check payment due.


No shares of Common Stock will be issued to the Optionee or listed in the
Optionee’s name on the books of the Company until those shares have been paid
for in full.


In addition to the foregoing documents, the Optionee will execute such other
documents or take such other steps as the Administrator deems necessary or
advisable to comply with any applicable law, regulation, rule or order.


5. Date of Exercise.


Except as otherwise provided in this Paragraph 5, the date on which a Stock
Option shall be considered to have been exercised shall be the date on which the
Administrator receives all such properly completed and executed forms as are
required pursuant to Paragraph 4, together with payment in full for the Stock
being purchased. In the case of an exercise of a Stock Option or Reload Right
with Company Common Stock, the exercise date shall be the date on which the Plan
Administrator receives all properly completed forms, provided the Optionee
remits any cash or check payment due within the time allowed as provided in
Paragraph 4.


6. Transferability. Except as otherwise permitted by the Administrator, the
Stock Options are not transferable otherwise than by the Optionee's will or by
the laws of descent and distribution.


7. Listing. Registration and/or Approvals. Each Stock Option is subject to the
requirement that if at any time the Administrator determines it is necessary or
desirable to list, register or qualify any shares of Common Stock subject to
such Option upon any securities exchange or under any state or federal law, or
to obtain the consent or approval of any governmental regulatory body as a
condition of, or in connection with, the granting of such Stock Option or the
issue or purchase of shares of Common Stock

 

4

--------------------------------------------------------------------------------



thereunder, such Stock Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the
Administrator.


8. Adjustments.


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the
Administrator will make such adjustments as it deems appropriate in the number
and kind of shares covered by the Stock Options and in the exercise price of the
Stock Options. In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing corporation, all of the
Stock Options and Reload Rights outstanding on the date of such event will be
assumed by the surviving or continuing corporation. In the event of any
reorganization in which all of the shares of the Company's Common Stock are
exchanged for shares of the common stock of another corporation, all of the
Stock Options and Reload Rights outstanding on the effective date of the share
exchange will be automatically converted into stock options and reload rights to
purchase shares of the other corporation on identical terms, and the other
corporation will assume the Plan.


9. Binding Effect.


The provisions of this Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Optionee and the Optionee’s
guardians and Successors of Interest.


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


            UIL HOLDINGS CORPORATION






Date:
September 28, 2005
 
By:
/s/ Nathaniel D. Woodson                     
       
Its Chairman of the Board of Directors,
       
President and Chief Executive Officer





Grant of Options on foregoing terms
acknowledged.




Date:
September 28, 2005
 
By:
/s/ Richard J. Nicholas                           


